                       1 shall bear their own costs and attorney fees.
                       2
                       3
                                    14th day of May 2021.
                       4 Dated this __                                   Dated this f Z�y of�021.
                       5 BREMER WHYTE BROWN &                            BERNSTEIN & POISSON
                       6 O'MEARALLP
                       7
                       8 Lucian J. Greco, Jr., Esq.
                            Nevada State Bar No. 10600                   Nevada State Bar No. 11403
                       9    Devin R. Gifford, Esq.                       Attorneys for Plaintiff,
                      10    Nevada State Bar No. 14055                   Sandra Wheeler
                            Matthew J. Cook, Esq.
                      11    Nevada State Bar No. 15028
                      12    Attorneys for Defendants,
                            Chunshu Bai and F ornia Express Inc
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
BAE MER WHYTE HAOWN &
      O'MEARAUP
1160 N. Town Contor D1ivo
                                                                    2
        Suito250
  Las Vegas.. tN 89144
                            1154.171 4825-8674-4550.1
     (70212511-8'66
                            4836-5727-1524,v. 1
18th   May, 2021.
